          Case 1:11-cv-11170-DPW Document 237 Filed 05/15/19 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MASSACHUSETTS

    UNITED STATES OF AMERICA and
    COMMONWEALTH OF
    MASSACHUSETTS ex rel. JULIO
    ESCOBAR and CARMEN CORREA,
    ADMINISTRATRIX OF THE ESTATE OF
    YARUSHKA RIVERA,

          Relators-Plaintiffs,                                     C.A. No. 11-CV-11170-DPW

                                                                   Oral Argument Requested

    v.

    UNIVERSAL HEALTH SERVICES, INC.,
    UHS OF DELAWARE, INC., and HRI
    CLINICS, INC.,

          Defendants.


                   DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

         Pursuant to Fed. R. Civ. P. 56 and D. Mass Local Rule 56.1, Defendants Universal Health

Services, Inc. (“UHS”), UHS of Delaware, Inc. (“UHS-DE”), and HRI Clinics, Inc. (“HRI”)

(collectively, “Defendants”) move for summary judgment on each of the remaining claims in

Relators’ Sixth Amended Complaint (“6th AC”) [ECF No. 212] and the Commonwealth of

Massachusetts’ Complaint in Intervention (“CII”) [ECF No. 157].1 There is no genuine dispute of

material fact on essential elements of Plaintiffs’ claims, and the Court should grant summary

judgment to Defendants. As set forth more fully in the accompanying Memorandum in Support

of Defendants’ Motion for Summary Judgment and Statement of Undisputed Material Facts:



1
  The remaining claims are Counts I and II of the 6 th AC and Counts I, III and IV of the CII. The Commonwealth’s
additional claims originally asserted in the CII (Counts II (reverse false claims) and V (unjust enrichment)) were
dismissed by this Court on July 24, 2017. See ECF No. 182; see also, Comm.’s Suppl. Int. Resps. (attached as Ex. 7
to the Declaration of Laura McLane in Support of Defendants’ Motion for Summary Judgment), Resp. No. 14. At
no time were they revived.
         Case 1:11-cv-11170-DPW Document 237 Filed 05/15/19 Page 2 of 5



       1.      Plaintiffs cannot prove that claims submitted by the satellite behavioral health

program at issue here, Arbour Lawrence, were false, as required under False Claims Act, 31 U.S.C.

§ 3729 et seq. (“FCA”), the Massachusetts False Claims Act, Mass. Gen. Laws ch. 12, §§ 5A et

seq. (“MFCA”), and the Massachusetts Medicaid False Claims Act, Mass. Gen. Laws ch. 118E,

§§ 40, 44 (“MMFCA”). Plaintiffs predicate their claims on alleged violations of ambiguous and

conflicting regulatory standards concerning supervision in the behavioral health context.

Defendants interpreted the regulatory morass in an objectively reasonably manner. Indeed, the

“correct” interpretation of the regulations is the subject of much dispute between and among the

expert and fact witnesses in this case on both sides, but discovery has made it clear that the standard

to which Plaintiffs are trying to hold Arbour Lawrence did not exist in the relevant regulations and

payor guidance. This is a legal dispute that precludes a finding of falsity as a matter of law, and

on which summary judgment should be granted.

       2.      Even if Plaintiffs could establish that “false” claims were submitted, Plaintiffs

cannot prove the essential element of materiality under the FCA, MCFA, and MMFCA, where no

timely payment action was taken by any payor of MassHealth benefits with respect to claims

submitted by Arbour Lawrence, despite full knowledge of the purported regulatory violations.

Instead, those payors continued to pay Arbour Lawrence’s claims for years after Relators’

numerous complaints to a variety of different Commonwealth agencies, most of whom conducted

their own investigations. Defendants are also entitled to summary judgment for the independent

reason that there is no evidence that Arbour Lawrence knew, when submitting claims for payment,

that compliance with the regulations at issue was material to the payment decisions of the

government payors. Universal Health Services, Inc. v. United States ex rel. Escobar, 136 S. Ct.




                                                 -2-
         Case 1:11-cv-11170-DPW Document 237 Filed 05/15/19 Page 3 of 5



1989, 2002-03 (2016) (“Escobar III”) (requiring proof of both materiality and a defendant’s

knowledge of materiality).

       3.      The ambiguous and inconsistent regulatory framework also entitles Defendants to

summary judgment on the issue of scienter. When it submitted claims to MassHealth payors

between 2005 and 2011 (the relevant time period at issue in this case), there is no evidence that

Arbour Lawrence recklessly, much less knowingly, violated the relevant regulations. Indeed,

where it was faced with an array of varying regulations and payor guidance, Arbour applied the

guidance in an objectively reasonable manner.          At the very least, it was not objectively

unreasonable, and summary judgment is appropriate.

       4.      The other theories Plaintiffs allege in their complaints fail for additional reasons.

The undisputed facts demonstrate that (a) Advanced Practice Nurses were supervised by qualified

doctors; (b) Plaintiffs’claim that certain clinicians had to be supervised by a psychologist is wrong,

and those clinicians were properly supervised; and (c) Arbour Lawrence was not required to have

its own Medical Director. Instead, only the Arbour system was required to have one, which it did.

       5.      The Commonwealth’s Overpayment claim (Count IV) must be dismissed because

there were no overpayments here, for the reasons discussed above.

       6.      Finally, all claims against UHS and UHS-DE should be dismissed because it is

undisputed that neither UHS nor UHS-DE (a) submitted claims to payors; or (b) had any role in

the process for submitting claims to payors.

       Accordingly, and as set forth in the accompanying filings, Defendants respectfully

request that this Court grant summary judgment to the Defendants on each of the remaining

claims in the 6th AC and the CII.




                                                -3-
        Case 1:11-cv-11170-DPW Document 237 Filed 05/15/19 Page 4 of 5



Dated: May 15, 2019                                  Respectfully submitted,

                                                     UNIVERSAL HEALTH SERVICES, INC.,
                                                     UHS OF DELAWARE INC., AND HRI
                                                     CLINICS, INC.

                                                     By their attorneys,

                                                      /s/ Laura McLane
                                                     Mark W. Pearlstein (BBO #542064)
                                                     Laura McLane (BBO #644573)
                                                     Katrina C. Rogachevsky (BBO # 691373)
                                                     MCDERMOTT WILL & EMERY LLP
                                                     28 State Street
                                                     Boston, Massachusetts 02109
                                                     Tel: (617) 535-4000
                                                     Fax: (617) 535-3800
                                                     mpearlstein@mwe.com
                                                     lmclane@mwe.com
                                                     krogachevsky@mwe.com



                            REQUEST FOR ORAL ARGUMENT

        Defendants respectfully request that this Court grant oral argument on the subject matter
of this Motion, as they believe that oral argument will assist the Court in resolving this matter.


                            LOCAL RULE 7.1 CERTIFICATION

        Pursuant to Local Rule 7.1, I hereby certify that I contacted counsel for Relators and the
Commonwealth by e-mail on May 14, 2019 in an attempt in good faith to resolve or narrow the
issues presented by this motion, and was unable to resolve or narrow such issues.

Dated: May 15, 2019                                          /s/ Laura McLane
                                                             Laura McLane




                                               -4-
        Case 1:11-cv-11170-DPW Document 237 Filed 05/15/19 Page 5 of 5




                                CERTIFICATE OF SERVICE

        I, Laura McLane, hereby certify that the foregoing document filed through the ECF system
will be sent electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF), on this 15th day of May, 2019.

Dated: May 15, 2019                                          /s/ Laura McLane
                                                             Laura McLane




                                               -5-
